EXHIBIT 4
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                             INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 10/19/2020




          STATE OF NEW YORK
          SUPREME COURT: COUNTY OF WESTCHESTER

           PC-32 DOE,

                                         Plaintiff,

           vs.                                                   SUMMONS

                                                                 Plaintiff designates the County of
           THE CATHOLIC YOUTH ORGANIZATION                       Westchester as the place of trial. The
           OF CATHOLIC CHARITIES OF THE DIOCESE                  basis of venue is the Plaintiff’s county of
           OF ROCHESTER; CATHOLIC CHARITIES OF                   residence pursuant to CPLR §503.
           THE DIOCESE OF ROCHESTER; MOST
           HOLY REDEEMER PARISH; ROMAN
           CATHOLIC PARISH OF ST. FRANCES
           XAVIER CABRINI, a/k/a, St. FRANCES
           XAVIER CABRINI PARISH; MOST HOLY
           REDEEMER ELEMENTARY SCHOOL; ST.
           MICHAEL CHURCH; HOLY FAMILY
           CHURCH; SAINT PETER AND PAUL
           CHURCH; ST. SALOME CHURCH & SCHOOL
           n/k/a BLESSED KATERI TEKAKWITHA
           PARISH; ST. PATRICK’S CHURCH,

                                         Defendants.




          TO THE ABOVE NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice o f
          appearance, on the plaintiff’s attorney within 20 days after the service of this summons,
          exclusive of the day of service (or within 30 days after the service is complete if this summons is
          not personally delivered to you within the State of New York); and in case of your failure to
          appear or answer, judgment will be taken against you by default for the relief demanded in the
          complaint.

          DATED:         New York, New York
                         October 19, 2020
                                                       Phillips & Paolicelli, LLP
                                                       Attorneys for Plaintiffs



          {00055915}                                      1


                                                       1 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                         INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 10/19/2020




                                                        _____Victoria E. Phillips_______
                                                        By:   Victoria Phillips
                                                              Diane Paolicelli
                                                              Michael DeRuve
                                                              747 Third Avenue, 6th Floor
                                                              New York, New York 10027
                                       `                      212-388-5100
                                                              vphillips@p2law.com
                                                              dpaolicelli@p2law.com
                                                              mderuve@p2law.com




          TO:

          THE CATHOLIC YOUTH ORGANIZATION OF CATHOLIC CHARITIES OF THE
          DIOCESE OF ROCHESTER and CATHOLIC CHARITIES OF THE DIOCESE OF
          ROCHESTER,
          Attn. Eric Ward Esq.
          Ward Greenberg Heller & Reidy LLP
          1800 Bausch & Lomb Place
          Rochester NY 14604

          Other Defendants Identified in the Caption:
          Attn. Timothy P. Lyster Esq.
          Woods Oviatt Gilman LLP
          1900 Bausch & Lomb Place
          Rochester NY 14604




          {00055915}                                       2


                                                        2 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                            INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 10/19/2020




          STATE OF NEW YORK
          SUPREME COURT: COUNTY OF WESTCHESTER

           PC-32 DOE,

                                         Plaintiff,

           vs.                                                   COMPLAINT

                                                                 Index No.:
           THE CATHOLIC YOUTH ORGANIZATION
           OF CATHOLIC CHARITIES OF THE DIOCESE
           OF ROCHESTER; CATHOLIC CHARITIES OF
           THE DIOCESE OF ROCHESTER; MOST
           HOLY REDEEMER PARISH; ROMAN
           CATHOLIC PARISH OF ST. FRANCES
           XAVIER CABRINI, a/k/a, St. FRANCES
           XAVIER CABRINI PARISH; MOST HOLY
           REDEEMER ELEMENTARY SCHOOL; ST.
           MICHAEL CHURCH; HOLY FAMILY
           CHURCH; SAINT PETER AND PAUL
           CHURCH; ST. SALOME CHURCH & SCHOOL
           n/k/a BLESSED KATERI TEKAKWITHA
           PARISH; ST. PATRICK’S CHURCH,

                                         Defendants.



                 Plaintiff PC-32 Doe, by and through his undersigned attorneys, as and for his Complaint,

          alleges as follows:

                                           NATURE OF THE ACTION

                 1.      This action is brought pursuant to the Child Victims Act, codified at CPLR 214-g.

                 2.      Plaintiff PC-32 Doe was repeatedly sexually abused and assaulted by Father Paul

          Schnacky (herein “Fr. Schnacky”).

                 3.      At all relevant times, Fr. Schnacky was hired, retained, supervised, placed, placed

          in positions of authority, directed, and otherwise authorized to act by the above captioned

          Defendants, including The Catholic Youth Organization of Catholic Charities of the Diocese of

          {00055915}                                      3


                                                       3 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                           INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




          Rochester; Catholic Charities of the Diocese of Rochester; Most Holy Redeemer Parish; Roman

          Catholic Parish of St. Frances Xavier Cabrini, a/k/a St. Frances Xavier Cabrini Parish; Most

          Holy Redeemer Elementary School; St. Michael Church; Saint Peter and Paul Church; St.

          Salome Church & School n/k/a Blessed Kateri Tekakwitha Parish; and St. Patrick’s Church, and

          Most Holy Redeemer Elementary (herein collectively “Defendants”), in conjunction with the

          Diocese of Rochester (“Diocese of Rochester” or “Diocese”).

                 4.     From approximately 1971-1976, when Plaintiff was approximately ten to fifteen

          years old, he was repeatedly and profoundly sexually abused by Fr. Schnacky.

                 5.     Plaintiff was an altar boy and student at the Most Holy Redeemer Parish and Most

          Holy Redeemer Elementary in Rochester, New York while abuse took place, where the abuser,

          Fr. Schnacky was a priest.

                 6.     On information and belief, despite years of refusal to publicly address rampant

          child abuse by priests, the Diocese of Rochester recently published a long list clergy in their

          employ who were credibly accused of molesting children.

                 7.     On information and belief, the list of clergy who were credibly accused of

          molesting children includes Fr. Schnacky.

                 8.     On information and belief, Defendants have long known that substantial numbers

          of priests throughout history, and up to and including the present day, violate their vows or

          promises of celibacy and otherwise misbehave by soliciting sexual contact with parishioners and

          others, in particular with children like Plaintiff, who are entrusted to their spiritual care and

          guidance.

                 9.     Official Church documents dealing with this unspeakable misconduct span the

          centuries, many of which were and are well known to Defendants.



          {00055915}                                      4


                                                      4 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                              INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 10/19/2020




                 10.     Notwithstanding this knowledge, and their fiduciary duties and relationship of

          trust owed to parishioners and their children, Defendants negligently, recklessly, and willfully

          failed to protect Plaintiff from sexual abuse by Fr. Schnacky, permitted the abuse to occur, failed

          to supervise Fr. Schnacky, failed to timely investigate Fr. Schnacky’s misconduct, failed to

          educate and train minors, parents, clergy members, and/or adult staff about the risk of sexual

          abuse in their institution and facilities, to identify signs of sexual abuse, grooming behaviors, or

          sexual predators, and to report any suspicion that a minor may be getting abused, maltreated,

          groomed, or otherwise sexually abused, acted to protect their own self-interest to the detriment of

          innocent children, and are otherwise responsible for Fr. Schnacky’s sexual assault of Plaintiff,

          and Plaintiff’s consequential injuries and damages.

                                                       PARTIES

                 11.     Plaintiff is an individual residing in Westchester County, New York.

                 12.     Plaintiff was born in 1961.

                 13.     On information and belief, at all relevant times, Defendant Most Holy Redeemer

          Parish (“Holy Redeemer”) was a Roman Catholic Parish and not-for-profit corporation organized

          pursuant to the laws of the State of New York, and which operated at all relevant times in

          Monroe County, New York with its principal place of business at 634 Hudson Avenue,

          Rochester, New York 14621.

                 14.     On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of Holy Redeemer, and the Roman Catholic Vicar

          General of Rochester, New York was the Vice-President of Holy Redeemer.

                 15.     On information and belief, at all relevant times, Defendant Roman Catholic Parish

          of St. Frances Xavier Cabrini, also known as St. Frances Xavier Cabrini Parish (“St. Frances



          {00055915}                                       5


                                                       5 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                             INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 10/19/2020




          Xavier Cabrini”) was and is a Roman Catholic Parish and not-for-profit corporation organized

          pursuant to the laws of the State of New York, and which operates at all relevant times in

          Monroe County, New York with its principal place of business at 124 Evergreen Street,

          Rochester, New York 14605.

                 16.     On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of St. Frances Xavier Cabrini, and the Roman Catholic

          Vicar General of Rochester, New York was the Vice-President of St. Frances Xavier Cabrini.

                 17.     On information and belief, as a result of several corporate mergers, Defendant St.

          Frances Xavier Cabrini is the legal successor to Defendant Holy Redeemer.

                 18.     On information and belief, Defendant Catholic Charities of the Diocese of

          Rochester (“Catholic Charities”) is a not-for-profit corporation organized pursuant to New

          York’s Not-for-Profit Corporation Law with its principal place of business at 1150 Buffalo Road,

          Rochester, New York 14624 in Monroe County, New York.

                 19.     On information and belief, at relevant times, Catholic Charities created, oversaw,

          operated, managed, directed and controlled facilities and activities under the name of, or with the

          name of, Catholic Youth Organization located at relevant times on Chestnut Street in Rochester,

          New York.

                 20.     On information and belief, Defendant The Catholic Youth Organization of

          Catholic Charities of the Diocese of Rochester (“CYO, Inc.”) is a not-for-profit corporation

          organized pursuant to New York’s Not-for-Profit Corporation Law with its principal office at

          1150 Buffalo Road, Rochester, New York 14624 in Monroe County, New York.

                 21.     On information and belief, Defendant CYO, Inc. is the legal successor to

          Defendant Catholic Charities.



          {00055915}                                      6


                                                       6 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                           INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




                 22.    On information and belief, at all relevant times, Defendant Most Holy Redeemer

          Elementary School (herein “Holy Redeemer School”) was a Roman Catholic School, and not-

          for-profit corporation organized pursuant to the laws of the State of New York, and which

          operated at all relevant times in Monroe County, New York.

                 23.    On information and belief, at all relevant times, Defendant St. Michael Church

          was and is a Roman Catholic Parish and not-for-profit corporation organized pursuant to the laws

          of the State of New York, and which operates at all relevant times in Monroe County, New York

          with its principal place of business at 869 Clinton Avenue North, Rochester, New York 14605.

                 24.    On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of St. Michael Church, and the Roman Catholic Vicar

          General of Rochester, New York was the Vice-President of St. Michael Church.

                 25.    On information and belief, at all relevant times, Defendant Roman Catholic Parish

          of Holy Family Church was and is a Roman Catholic Parish and not-for-profit corporation

          organized pursuant to the laws of the State of New York, and which operates at all relevant times

          in Cayuga County, New York with its principal place of business at 93 North Street, Auburn,

          New York 13021.

                 26.    On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of Holy Family Church, and the Roman Catholic Vicar

          General of Rochester, New York was the Vice-President of Holy Family Church.

                 27.    On information and belief, at all relevant times, Defendant Saint Peter & Paul

          Church was and is a Roman Catholic Parish and not-for-profit corporation organized pursuant to

          the laws of the State of New York, and which operated at all relevant times in Monroe County,




          {00055915}                                     7


                                                      7 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                          INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




          New York with its principal place of business at 736 West Main Street, Rochester, New York

          14611.

                   28.   On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of Saint Peter and Paul Church, and the Roman Catholic

          Vicar General of Rochester, New York was the Vice-President of Saint Peter and Paul Church.

                   29.   On information and belief, at all relevant times, Defendant St. Salome Church &

          School was a Roman Catholic Parish and not-for-profit corporation organized pursuant to the

          laws of the State of New York, and which operated at all relevant times in Monroe County, New

          York with its principal place of business at 4250 Culver Road, Rochester, New York 14622.

                   30.   On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of St. Salome Church & School, and the Roman

          Catholic Vicar General of Rochester, New York was the Vice-President of St. Salome Church &

          School.

                   31.   On information and belief, on or about 2010, St. Salome Church & School

          merged with and adopted the name of the Blessed Kateri Tekakwitha Parish, a Roman Catholic

          Church, organized pursuant to the laws of the State of New York.

                   32.   On information and belief, Defendant Blessed Kateri Tekakwitha Parish is

          operated in Monroe County, New York, with its principal place of business at 2732 Culver Road,

          Rochester, NY 14622, and Defendant Blessed Kateri Tekakwitha Parish assumed some or all of

          the liabilities and/or assets of Defendant St. Salome Church & School.

                   33.   On information and belief, at all relevant times, Defendant St. Patrick’s Church

          was and is a Roman Catholic Parish and not-for-profit corporation organized pursuant to the laws




          {00055915}                                     8


                                                      8 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                             INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 10/19/2020




          of the State of New York, and which operates at all relevant times in Cayuga County, New York

          with its principal place of business at 2576 Mechanic Street, Cato, New York 13033.

                 34.     On information and belief, at all relevant times, the Roman Catholic Bishop of

          Rochester, New York was the President of St. Patrick’s Church, and the Roman Catholic Vicar

          General of Rochester, New York was the Vice-President of St. Patrick’s Church.

                 35.     On information and belief, at all relevant times, Holy Redeemer owned the

          premises where Holy Redeemer School was located.

                 36.     On information and belief, at all relevant times, Defendants Holy Redeemer

          helped to oversee, manage control, direct and operate Holy Redeemer School.

                 37.     At all relevant times, Defendants individually and collectively were among the

          entities that oversaw, managed, controlled, directed and assigned priests, brothers, and other

          clergy to work with children including Plaintiff in parishes, churches and schools of the Diocese,

          including Holy Redeemer School.

                 38.     At all relevant times, Defendants The Catholic Youth Organization of Catholic

          Charities of the Diocese of Rochester; Catholic Charities of the Diocese of Rochester; Most Holy

          Redeemer Parish; Roman Catholic Parish of St. Frances Xavier Cabrini, a/k/a St. Frances Xavier

          Cabrini Parish; Most Holy Redeemer Elementary School; St. Michael Church; Saint Peter and

          Paul Church; St. Salome Church & School n/k/a Blessed Kateri Tekakwitha Parish; and St.

          Patrick’s Church were and still are under the direct authority, control, and province of the

          Diocese of Rochester, now in bankruptcy.

                                           FACTUAL ALLEGATIONS

                 39.     Plaintiff repeats and re-alleges all preceding paragraphs of this Complaint.

                 40.     On information and belief, Fr. Schnacky was ordained in or about 1953.



          {00055915}                                      9


                                                       9 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                               INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 10/19/2020




                 41. On information and belief, prior to the sexual abuse of Plaintiff, in 1953-1957 Fr.

                       Schnacky served as an Assistant at St. Michael’s Roman Catholic Church.

                 42.      On information and belief, from approximately 1958-1960, Fr. Schnacky served

          as Assistant at Defendant Holy Family Church & School.

                 43.      On information and belief, from approximately 1960-1964, Fr. Schnacky served

          as Assistant at SS. Peter & Paul Church & School.

                 44.      On information and belief, from approximately 1964-1965, Fr. Schnacky served

          as Assistant at St. Salome Church & School.

                 45.      On information and belief, from approximately 1965-1975, Fr. Schnacky served

          as Assistant at Most Holy Redeemer Church and School.

                 46.      On information and belief, from approximately 1975-1976, Fr. Schnacky served

          as Parochial Vicar at St. Patrick’s Church.

                 47.      On information and belief, Defendants each negligently retained Fr. Schnacky

          with knowledge of his propensity for the type of behavior which resulted in Plaintiff’s injuries,

          and did not take steps to prevent his abuse of minors or to report him to the authorities.

                 48.      On information and belief, prior to Fr. Schnacky’s sexual abuse of Plaintiff

          herein, Defendants and their respective executive officers knew or should have known it was not

          safe to allow Fr. Schnacky to have unsupervised contact with minor children, in that Fr.

          Schnacky posed a sexual danger to minor children.

                 49.      On information and belief, the Roman Catholic Bishop and Vicar General

          concealed the information about the danger Fr. Schnacky posed to minor children, in order that

          they could assign Fr. Schnacky to work at parishes, including Defendants, and Defendants aided




          {00055915}                                       10


                                                        10 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                           INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




          and abetted the Roman Catholic Bishop and Vicar General in concealing the information about

          the danger Fr. Schnacky posed to minor children.

                 50.     At all relevant times, Fr. Schnacky was a Roman Catholic priest employed by

          Defendants, in conjunction with the Diocese.

                 51.     At all relevant times, Fr. Schnacky was under the direct supervision, employ, and

          control of the Defendants.

                 52.     As a minor, Plaintiff was a student and altar boy attending Holy Redeemer.

                 53.     During elementary school, Plaintiff was a student attending Holy Redeemer

          School.

                 54.     While Plaintiff attended Holy Redeemer School Fr. Schnacky was assigned to

          work as a priest at Holy Redeemer by Defendants.

                 55.     By assigning Fr. Schnacky to the role of priest, Defendants gave Fr. Schnacky

          complete access to minors, including Plaintiff, and empowered him to discipline, punish,

          reprimand, chastise, expel and otherwise exercise complete authority over minors.

                 56.     Fr. Schnacky’s duties and responsibilities included supervising, interacting with,

          mentoring and counseling minor boys.

                 57.     In the performance of his duties, Defendants authorized Fr. Schnacky to be alone

          with minor children, including Plaintiff, and to have unfettered and unsupervised access to them

          on Defendants’ property.

                 58.     In the performance of his duties, Defendants authorized Fr. Schnacky to take

          minor children, including Plaintiff, from school to attend outings including swimming with no

          other adult present.




          {00055915}                                     11


                                                     11 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                              INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 10/19/2020




                 59.     Defendants also authorized Fr. Schnacky to have physical contact with minor

          children, in a manner consistent with providing counseling, educational and spiritual guidance,

          and leadership.

                 60.     Defendants required altar boys, like Plaintiff, to accept instruction from Fr.

          Schnacky and other clergy and teachers, and to obey their instruction.

                 61.     Plaintiff was raised as a Catholic, and at all relevant times had developed a

          reverence, respect and/or fear for the Catholic Church and its clergy, including Fr. Schnacky.

                 62.     In approximately 1971, when Plaintiff was approximately 10 years old, Fr.

          Schnacky, acting in his capacity as priest and a leader at CYO, and in furtherance of the business

          and interests of Defendants, used his position to gain the trust and friendship of Plaintiff and his

          family so he could act on his sexual attraction to minor children.

                 63.     Plaintiff served as an altar boy at Holy Redeemer.

                 64.     Over the course of approximately five years, Fr. Schnacky engaged in unlawful,

          unpermitted, forcible and harmful sexual contact with Plaintiff on many occasions.

                 65.     This abusive, unpermitted, forcible and harmful sexual contact with Plaintiff

          occurred at numerous locations including the premises of Holy Redeemer, in Fr. Schnacky’s car,

          and at an athletic club in Rochester, NY.

                 66.     The sexual contact was in violation of Article 130 of New York Penal Law.

                 67.     Plaintiff’s relationship to Defendants as a vulnerable child, altar boy, minor

          participating in CYO activities, and student, and the culture of the Catholic Church which

          Defendants endorsed, put pressure on Plaintiff not to report Fr. Schnacky’s abuse.

                 68.     Defendants knew or should have known that Fr. Schnacky was engaged in sexual

          abuse of minor children for years, including but not limited to Plaintiff.



          {00055915}                                       12


                                                       12 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                           INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




                 69.     Defendants knew or should have known that Fr. Schnacky was a danger to minor

          boys like Plaintiff before he sexually abused Plaintiff.

                 70.     The Vatican and other church authorities addressed the problem of clergy sex

          abuse on countless occasions prior to Fr. Schnacky’s abuse of Plaintiff, and communicated as

          much with all levels of Church hierarchy including bishops and other Diocesan leaders.

                 71.     As such, at all relevant times, Defendants were well aware that errant sexual

          behavior by some priests was not only widespread but predictable.

                 72.     Upon information and belief, not only were Defendants aware of sexual abuse of

          children, but they participated in covering up such heinous acts by moving errant priests and

          clergy members, such as Fr. Schnacky, from assignment to assignment, thereby putting Plaintiff

          and other children in harm’s way.

                 73.     Defendants owed Plaintiff a duty of reasonable care because they had superior

          knowledge about the risks their facilities posed to minor children, the risk of abuse in general,

          and the risks that Fr. Schnacky posed to Plaintiff.

                 74.     Prior to the time of Plaintiff’s abuse by Fr. Schnacky, Defendants knew or should

          have known of numerous acts of sexual assault committed by clergy members within the Diocese

          and elsewhere in the Roman Catholic Church, and knew that there was a specific danger of child

          sex abuse for children in their institutions and programs.

                 75.     The sexual abuse of Plaintiff by Fr. Schnacky was foreseeable.

                 76.     Prior to the time of Plaintiff’s abuse by Fr. Schnacky, Defendants knew or should

          have known of Fr. Schnacky’s acts of child sexual abuse on other minors.

                 77.     Defendants owed Plaintiff a reasonable duty of care because they affirmatively

          solicited children and parents to send their children to Holy Redeemer and Holy Redeemer



          {00055915}                                       13


                                                       13 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                             INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 10/19/2020




          School, and to participate in CYO activities and outings overseen by Father Schnacky; they

          undertook custody of minor children, including Plaintiff; they promoted their facilities and

          programs as being safe for children, they held out their agents, including Fr. Schnacky, as safe to

          work with and around minor boys, they encouraged parents and children to spend time with their

          agents; and/or authorized their agents, including Fr. Schnacky, to spend time with, interact with,

          and recruit children.

                 78.     Defendants owed Plaintiff a heightened, fiduciary duty of care because they held

          themselves out as being able to provide a safe and secure environment for children, including

          Plaintiff; Plaintiff’s family entrusted Plaintiff to Defendants’ care, and expected that Plaintiff

          would be safe and properly supervised in an environment free from harm and abuse; Plaintiff

          was a vulnerable minor, and unable to protect himself; and Defendants affirmatively assumed a

          position of empowerment over Plaintiff.

                 79.     Defendants owed Plaintiff a duty to protect him from harm because Defendants’

          acts and omissions created a foreseeable risk of harm to Plaintiff.

                 80.     As a result of the foregoing, Plaintiff has suffered and continues to suffer great

          physical and mental pain and anguish, severe and permanent emotional distress, psychological

          injuries, fear and anxiety; was prevented and will continue to be prevented from performing his

          normal daily activities; was and will continue to be deprived of the enjoyment of life’s pleasures;

          has suffered and will continue to suffer loss of earnings and earning capacity; has incurred and

          will in the future incur expenses for medical and psychological treatment, and was otherwise

          damaged in an amount that exceeds the monetary limits of all courts of lower jurisdiction.

                 81.     On information and belief, in 2010, Father Paul R. Schnacky was eventually

          placed on leave without privileges after allegations of improper contact with minors in the 1970s.



          {00055915}                                      14


                                                       14 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                               INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 10/19/2020




                  82.     On information and belief, the Diocese of Rochester review board said that an

          investigation of the allegation confirmed the complaint.

                  83.     On information and belief, in 2018, Fr. Schnacky was sentenced by the Vatican to

          a life of prayer and penance.

                  84.     To the extent that any Defendants plead, or otherwise seek to rely upon Article 16

          of the New York Civil Practice Law and Rules (CPLR) to have fault apportioned to another

          allegedly culpable party, Plaintiff expressly states that Defendants’ conduct falls within one or

          more of the subdivisions of CPLR 1602.


                                               FIRST CAUSE OF ACTION

                   NEGLIGENT HIRING, RETENTION, SUPERVISON, AND DIRECTION

                  85.     Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

          set forth herein.

                  86.     Prior to the sexual abuse of Plaintiff, the above captioned Defendants learned or

          should have learned that Fr. Schnacky was not fit to work with or around children.

                  87.     Defendants, by and through their agents, servants and/or employees, became

          aware, or should have become aware of Fr. Schnacky’s propensity to commit sexual abuse and

          of the risk to Plaintiff’s safety.

                  88.     Defendants negligently retained Fr. Schnacky with knowledge of Fr. Schnacky’s

          propensity for the type of behavior which resulted in Plaintiff’s injuries.

                  89.     At all relevant times Defendants had a duty to exercise due care in hiring,

          appointing, assigning, retention, supervision and direction of Fr. Schnacky, so as to protect minor

          children, including Plaintiff, who were likely to come into contact with him, and/or under his




          {00055915}                                       15


                                                       15 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                           INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 10/19/2020




          influence or supervision, and to ensure that Fr. Schnacky did not use this assigned position to

          injure minors by sexual assault, contact or abuse.

                 90.     Defendants were negligent and failed to use reasonable care in hiring, appointing,

          assigning, and retention, of Fr. Schnacky, failed to properly investigate his background and

          employment history, and/or hired, appointed and/or assigned him to Holy Redeemer, when

          Defendants knew or should have known of facts that would make him a danger to children; and

          Defendants were otherwise negligent.

                 91.     Defendants were negligent and did not use reasonable care in their supervision

          and direction of Fr. Schnacky, failed to monitor his activities, failed to oversee the manner in

          which he carried out the duties to which Defendants assigned him, even though they knew or

          should have known that Fr. Schnacky posed a threat of sexual abuse to minors; allowed the

          misconduct describe above to occur and continue; failed to investigate Fr. Schnacky’s dangerous

          activities and remove him from their premises and from positions where he could abuse minors

          including Plaintiff; and Defendants were otherwise negligent.

                 92.     Fr. Schnacky would not have been in a position to sexually abuse Plaintiff had

          Defendants not been negligent in the hiring, retention, supervision, and direction of Fr.

          Schnacky.

                 93.     At all relevant times, Fr. Schnacky acted in the course and scope of his

          employment with Defendants.

                 94.     Defendants’ aforesaid actions were willful, wanton, malicious, reckless, and/or

          outrageous in their disregard for the rights and safety of Plaintiff.




          {00055915}                                        16


                                                        16 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                                INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 10/19/2020




                  95.     As a proximate and direct result of Fr. Schnacky’s sexual abuse and Defendant’s

          misconduct, Plaintiff suffered grave injury, including physical, psychological and emotional

          injury as described above.

                  96.     On information and belief, liabilities of Holy Redeemer were transferred to, or

          assumed by, St. Frances Xavier Cabrini.

                  97.     As a result, St. Frances Xavier Cabrini is liable to the Plaintiff for the damages

          caused by Holy Redeemer stated in this cause of action.

                  98.     On information and belief, liabilities of Catholic Charities were transferred to, or

          assumed by, CYO, Inc.

                  99.     As a result, CYO, Inc. is liable to the Plaintiff for the damages caused by Catholic

          Charities stated in this cause of action.

                  100.    At all relevant times, there existed a fiduciary relationship of trust, confidence and

          reliance between Plaintiff and each Defendant.

                  101.    The entrustment of Plaintiff to the care and supervision of the Defendants while

          Plaintiff was a vulnerable child, imposed upon Defendants fiduciary duty to act in the best

          interests of Plaintiff.

                  102.    Defendants were entrusted with the well-being, care, and safety of Plaintiff, which

          Defendants had a fiduciary duty to protect.

                  103.    By reason of the foregoing, Defendants breached their fiduciary duties to

          Plaintiff.

                  104.    At all relevant times, Plaintiff was a vulnerable child entrusted to Defendants

          care, and was under the supervision and control of Defendants, such that Defendants owed him a

          duty to act in loco parentis and to prevent foreseeable injuries.



          {00055915}                                       17


                                                        17 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                               INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 10/19/2020




                  105.    By reason of the foregoing, Defendants breached their duties to act in loco

          parentis.

                  106.    As a direct and proximate result of Fr. Schnacky’s sexual abuse and Defendant’s

          misconduct, Plaintiff suffered grave injury, including the physical, psychological and emotional

          injury and damages as described above

                  107.    By the reason of the foregoing, Defendants are liable to Plaintiff for

          compensatory and punitive damages, in an amount that exceeds the monetary limits of all courts

          of lower jurisdiction, to be determined at trial, together with interest and costs.

                                           SECOND CAUSE OF ACTION

                          NEGLIGENT, RECKLESS, AND WILLFUL MISCONDUCT

                  108.    Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

          set forth herein.

                  109.    At all relevant times, Defendants affirmatively and/or impliedly represented to

          minor children, their families and the general public that clergy, including Fr. Schnacky, did not

          pose a risk and/or that they did not have a history of sexually abusing children, and that children,

          including Plaintiff, would be safe in their care.

                  110.    Defendants knew or should have known this representation was false and that

          employing Fr. Schnacky and giving him unfettered access to children, including Plaintiff, posed

          an unacceptable risk of harm to children.

                  111.    Defendants were negligent and did not use reasonable care in their training, if

          any, of minor parishioners and parents about the risk of sexual abuse in their institutions,

          organizations, and facilities, were negligent and failed to use reasonable care to identify signs of

          sexual abuse, grooming behaviors, or sexual predators, and were negligent and failed to report



          {00055915}                                          18


                                                        18 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                             INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 10/19/2020




          any suspicion that a minor may be getting abused, maltreated, groomed, or otherwise sexually

          abused.

                  112.    Defendants were negligent and did not use reasonable care in their training, if

          any, of clergy members and/or adult staff about the risk of sexual abuse in their institutions,

          organizations, and facilities, were negligent and failed to identify signs of sexual abuse,

          grooming behaviors, or sexual predators, and were negligent and failed to report any suspicion

          that a minor may be getting abused, maltreated, groomed, or otherwise sexually abused.

                  113.    Upon information and belief, Defendants covered up acts of abuse by Fr.

          Schnacky, and concealed facts concerning Fr. Schnacky’s sexual misconduct from Plaintiff and

          his family.

                  114.    By failing to disclose the identities, histories, and information about sexually

          abusive clergy in their employ and working at or with their organizations, including Fr.

          Schnacky, Defendants unreasonably deprived the families of children entrusted to their care,

          including Plaintiff, of the ability to protect their children.

                  115.    Defendants failed to warn Plaintiff and his family that Fr. Schnacky posed a risk

          of child sexual assault.

                  116.    The conduct of Defendants as described herein was done with utter disregard as to

          the potential profound injuries which would ensue, and with depraved indifference to the health

          and well-being of children, and to the fact that Defendants were knowingly subjecting children in

          their charge, including Plaintiff, to sexual crimes.

                  117.    Defendants’ aforesaid actions were negligent, reckless, willful and wonton in their

          disregard for the rights and safety of children, including Plaintiff.




          {00055915}                                         19


                                                         19 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                               INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 10/19/2020




                  118.    As a direct and proximate result of Fr. Schnacky and Defendants’ misconduct,

          Plaintiff suffered grave injury, including the physical, psychological and emotional injury and

          damages as described above.

                  119.    By the reason of the foregoing, Defendants are liable to Plaintiff for

          compensatory and punitive damages, in an amount that exceeds the monetary limits of all courts

          of lower jurisdiction, to be determined at trial, together with interest and costs.

                                            THIRD CAUSE OF ACTION

                                               PREMISES LIABILITY

                  120.    Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

          set forth herein.

                  121.    On information and belief, at all relevant times, Defendants owned, operated,

          and/or controlled the premises including premises known as Holy Redeemer and Holy Redeemer

          School, areas where the sexual abuse of Plaintiff occurred.

                  122.    At all relevant times, Plaintiff was rightfully present at the aforementioned

          premises.

                  123.    Defendants had a duty to see that the premises at which Plaintiff was rightfully

          present were in a reasonably safe condition for the intended use by students, like Plaintiff, whose

          presence was reasonably anticipated.

                  124.    Defendants knowingly and willfully failed to provide reasonably safe premises

          that were free from the presence of sexual predators and/or the assault by the occupants of the

          premises, including Fr. Schnacky. Defendants thereby breached their duty of care of Plaintiff.




          {00055915}                                        20


                                                        20 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                              INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 10/19/2020




                  125.   As a direct and proximate result of Fr. Schnacky’s sexual abuse and Defendant’s

          misconduct, Plaintiff suffered grave injury, including the physical, psychological, and emotional

          injury and damages as described above.

                  126.   By the reason of the foregoing, Defendants are liable to Plaintiff for

          compensatory and punitive damages, in an amount that exceeds the monetary limits of all courts

          of lower jurisdiction, to be determined at trial, together with interest and costs.

                                           FOURTH CAUSE OF ACTION

                               BREACH OF STATUTORY DUTIES TO REPORT

                  127.   Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

          set forth herein

                  128.   Pursuant to N.Y. Soc. Serv. Law §§ 413 and 420 and New York Educ. Law Art.

          23-b, Defendants had a statutory duty to report reasonable suspicion of abuse of children in their

          care.

                  129.   Defendants breached their statutory duty by knowingly and/or willingly failing to

          report reasonable suspicion of abuse by Fr. Schnacky of children in their care.

                  130.   As a direct and proximate result of Fr. Schnacky’s sexual abuse and Defendants’

          misconduct, Plaintiff suffered grave injury, including the physical, psychological and emotional

          injury and damages as described above.

                  131.   By the reason of the foregoing, Defendants are liable to Plaintiff for

          compensatory and punitive damages, in an amount that exceeds the monetary limits of all courts

          of lower jurisdiction, to be determined at trial, together with interest and costs.

                  WHEREFORE, Plaintiff prays for judgment as follows:




          {00055915}                                        21


                                                        21 of 22
FILED: WESTCHESTER COUNTY CLERK 10/19/2020 12:14 PM                                                  INDEX NO. 63236/2020
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 10/19/2020




                      a. Awarding Plaintiff compensatory damages for his injuries, in an amount to be

                          determined at trial;

                      b. Awarding Plaintiff punitive damages for his injuries, in an amount to be

                          determined at trial;

                      c. Awarding Plaintiff prejudgment interest, to the extent available by law;

                      d. Awarding Plaintiffs costs and disbursements and attorneys’ fees to the extent

                          available by law; and

                      e. Awarding such other and further relief as this Court may deem just and proper.

                                              JURY TRIAL DEMANDED

                   132.   Plaintiff demands a trial by jury of all issues triable by jury in this action.


          Dated:          October 19, 2020


                                                                  Yours, etc.

                                                                  PHILLIPS & PAOLICELLI, LLP



                                                                  ______Victoria Phillips___________
                                                                  By:   Victoria Phillips
                                                                        Diane Paolicelli
                                                                        Michael DeRuve
                                                                        747 Third Avenue, 6th Floor
                                                                        New York, New York 10027
                                          `                             212-388-5100
                                                                        vphillips@p2law.com
                                                                        dpaolicelli@p2law.com
                                                                        mderuve@p2law.com




          {00055915}                                         22


                                                         22 of 22
